Beck, Presiding Justice.
There was no such common right between the two parties plaintiff to this case as would authorize them to join in the equitable action seeking injunction. The court should have sustained a demurrer to the petition on the ground that there was a misjoinder of parties.

Judgment reversed.


All the Justices concur, except Bussell, O. J., disqualified.

J. G. Sewage, G. S. Winn, and Bond Almand, for plaintiffs in error.
J. L. Flemisler, Hooper & Hooper, and Colquitt, MacDougald, Troutman & Arlcwrig'kt, contra.